Order unanimously affirmed without costs. Memorandum: The court properly denied defendant’s motion for summary judgment. Plaintiff was injured while ice skating at Manhattan Square Park and has alleged that her injuries resulted from defendant’s negligent supervision of a potentially dangerous activity. Defendant has failed to establish as a matter of law that its supervision could not have been negligent (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065; Noeller v County of Erie, 145 AD2d 919). (Appeal from Order of Supreme Court, Monroe County, Willis, J.— *629Summary Judgment.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.